Citation Nr: 1521699	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-04 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from May 4, 1975, to September 11, 1975; and served on active duty from March 1976 to February 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination by the ROIC that denied entitlement to nonservice-connected pension benefits.  The Veteran timely appealed.

In July 2010, the Veteran testified during a hearing before the undersigned at the RO.

In July 2010, the Veteran appointed an attorney, D.H., as his accredited representative.  The attorney is no longer accredited to practice before the U.S. Department of Veterans Affairs.  The Veteran was notified of this by way of a September 2014 letter and he was provided with the option to appoint another representative.  As the Veteran has not appointed another representative, he is considered unrepresented in this matter.

In May 2011, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDING OF FACT

The Veteran does not meet the service requirements to establish basic eligibility for nonservice-connected pension benefits, as he did not serve on active duty during a period of war.


CONCLUSION OF LAW

The claim for nonservice-connected pension benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through October 2011 and November 2011 letters, the ROIC notified the Veteran of elements of nonservice-connected pension, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the ROIC specifically notified the Veteran of the process by which effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The ROIC has obtained copies of available service personnel records, which were provided by the Veteran; and has obtained verification of the Veteran's service dates.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Establishing basic eligibility for VA disability pension benefits requires, in part, that the Veteran has active military, naval or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces, other than active duty for training.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Under 38 U.S.C.A. § 1521(j), a Veteran meets the service requirements to receive nonservice-connected pension benefits if such Veteran served in the active military, naval or air service:  (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

In this case, copies of the first and last pages of the Veteran's enlistment contract show that he initially enlisted or inducted in the Army National Guard on March 6, 1975; and agreed to remain a member of the Ready Reserve for a period of six years.

In August 2013, VA submitted a request through the Personnel Information Exchange System (PIES) for verification of the Veteran's periods of service.  PIES response received later that same month indicated that the Veteran's initial period of service from May 4, 1975, to September 11, 1975, was "active duty for training"; and that the Veteran served on "active duty" from March 11, 1976, to February 25, 1977, and was honorably discharged.  Findings by the United States service department verifying a person's service "are binding on the VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Veteran has not disputed the service department's report of these service dates.

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3). The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

In the instant case, the record does not reflect that the Veteran served on "active duty" for a period of 90 days during a period of war.  The record indicates he served initially on a period of "active duty for training" for at least 90 days that began during a period of war and extended beyond the war period-i.e., from May 4, 1975, to September 11, 1975.   His second period of service, although active duty, was during peacetime.  Hence, qualifying service for purposes of eligibility for pension benefits is not established.

As detailed above, "active duty for training" only qualifies as active military, naval, or air service for purpose of VA nonservice-connected pension benefits if the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty. There is no evidence that the Veteran was disabled during his "active duty for training."  While the Veteran is service connected for varicose veins of the left lower extremity, such grant of benefits was based on a diagnosis of such during his period of active duty.  See January 2012 rating decision.  The Veteran is also service connected for a psychiatric disorder which was found to be secondary to the varicose veins of the left lower extremity.  

While the Board sympathizes with the Veteran's economic hardship, it is constrained to apply the law as Congress has created it and cannot extend benefits out of sympathy for a particular claimant.  Here, the Veteran did not serve on active duty during a period of war as defined by law or regulation.

In any event, there is no provision of law or regulation that provides for the payment of pension on the basis of peacetime service, even if the discharge was due to a disease or disability during such service.  VA cannot pay benefits unless authorized by Congress.  OPM v. Richmond, 496 U.S. 414, 426 (1990).

There is nothing to change the fact that, the Veteran, had no active duty during wartime service and is thus ineligible for pension benefits.  See 38 U.S.C.A. § 1521(j).  As the law is dispositive of the Veteran's claim for nonservice-connected pension benefits, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for nonservice-connected pension benefits is denied. 
 


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


